NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 ANTHONY P. LANE,
                  Plaintiff-Appellant,

                           v.

                  UNITED STATES,
                  Defendant-Appellee.
                ______________________

                      2014-5081
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:13-cv-00571-MCW, Judge Mary Ellen
Coster Williams.
                 ______________________

             Decided: September 12, 2014
               ______________________

   ANTHONY P. LANE, of Chicago, Illinois, pro se.

    JAMES W. POIRIER, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for defendant-appellee. With
him on the brief were STUART F. DELERY, Assistant Attor-
ney General, ROBERT E. KIRSCHMAN, JR., Director, and
DEBORAH A. BYNUM, Assistant Director.
                 ______________________
2                                                LANE   v. US



    Before PROST, Chief Judge, REYNA, and HUGHES, Cir-
cuit Judges.
PER CURIAM.
    Anthony P. Lane pro se appeals the United States
Court of Federal Claims’ dismissal of his action for lack of
subject-matter jurisdiction. Because the Court of Federal
Claims correctly held that it lacked jurisdiction over any
of Mr. Lane’s claims, we affirm.
                       BACKGROUND
     In August 2013, Mr. Lane filed a complaint alleging
jurisdiction under 28 U.S.C. §§ 1343, 1367, and 1491. He
has since filed three amended complaints and a motion to
consolidate separate trials. As best as we can determine,
Mr. Lane requests relief from various harms, which
appear to include: non-payment of social security and
veteran benefits, non-payment of tort damages, various
criminal activities, improper conduct on the part of vari-
ous federal officials and courts, illegal search and seizure
in violation of the Fourth Amendment, wrongful eviction
from his residence and denial of housing, violation of his
civil rights by his landlord, Pangea Ventures, LLC (“Pan-
gea”), and breach of contract by Pangea.
    The Court of Federal Claims dismissed Mr. Lane’s
suit for lack of subject-matter jurisdiction. Mr. Lane
timely appealed. We have appellate jurisdiction under 28
U.S.C. § 1295(a)(3).
                       DISCUSSION
    We review de novo the Court of Federal Claims’ dis-
missal for lack of subject-matter jurisdiction, and review
its underlying factual findings for clear error. 1 Although



    1   See Ferreiro v. United States, 350 F.3d 1318, 1324
(Fed. Cir. 2003) (citations omitted).
LANE    v. US                                              3



we afford pro se plaintiffs leniency for mere formalities,
we cannot waive or overlook jurisdictional requirements. 2
    The Tucker Act confers jurisdiction on the Court of
Federal Claims over “any claim against the United States
founded either upon the Constitution, or any Act of Con-
gress or any regulation of an executive department, or
upon any express or implied contract with the United
States, or for liquidated or unliquidated damages in cases
not sounding in tort.” 28 U.S.C. § 1491(a)(1) (2012). The
trial court carefully reviewed Mr. Lane’s claims and held
that none of them fall within the Tucker Act’s grant of
jurisdiction. On appeal, Mr. Lane appears to argue that
the trial court had jurisdiction because his claims are
founded upon violations of his constitutional rights.
    Having reviewed the matter carefully, we hold that
the trial court correctly held that it did not have jurisdic-
tion over Pangea’s alleged wrongful eviction of Mr. Lane,
even if we were to interpret this claim as an alleged
taking under the Fifth Amendment, because the trial
court’s jurisdiction under the Tucker Act is limited to
suits against the Federal Government. 3 Similarly, the
trial court did not have jurisdiction over the alleged
violations of Mr. Lane’s Fourth Amendment rights be-
cause the Fourth Amendment does not provide for money
damages. 4 Even construing Mr. Lane’s allegations against




    2   Kelley v. Sec'y, U.S. Dep't of Labor, 812 F.2d 1378,
1380 (Fed. Cir. 1987).
    3   United States v. Sherwood, 312 U.S. 584, 588–89
(1941).
    4   Brown v. United States, 105 F.3d 621, 623–24
(Fed. Cir. 1997) (citations omitted).
4                                                LANE   v. US



federal officials and courts as Bivens actions, the trial
court did not have jurisdiction over these claims. 5
    The trial court also lacked jurisdiction over Mr. Lane’s
other claims. For example, the trial court did not have
jurisdiction over Mr. Lane’s veteran’s benefits claim
because these claims must first be brought to the De-
partment of Veterans Affairs, which has not happened in
this case. Decisions of the Department of Veterans Affairs
may only be appealed to the United States Court of Ap-
peals for Veterans Claims and then to this court. 38
U.S.C. §§ 7252, 7292 (2012). Nor did the trial court have
jurisdiction to hear Mr. Lane’s claims for social security
benefits or tort damages. 6
    Finally, we deny Mr. Lane’s request to transfer his ac-
tion to another forum. Under 28 U.S.C. § 1681, a court
lacking jurisdiction “shall, in the interests of justice,
transfer” an action to a court where it “could have been
brought.” But Mr. Lane’s request does not explain why a
transfer would be “in the interest of justice” or where his
action could have been brought. As a result, we find no
basis to grant Mr. Lane’s request. 7
                       CONCLUSION
    For these reasons, we affirm the Court of Federal
Claims’ dismissal of Mr. Lane’s suit for lack of subject-
matter jurisdiction.
                       AFFIRMED



    5   Brown, 105 F.3d at 624 citing Bivens v. Six Un-
known Named Agents of the Federal Bureau of Narcotics,
403 U.S. 388 (1971).
    6   Marcus v. United States, 909 F.2d 1470, 1471
(Fed. Cir. 1990); Brown, F.3d at 623.
    7   Jentoft v. United States, 450 F.3d 1342, 1350 (Fed.
Cir. 2006).
LANE   v. US                              5



                         COSTS
   Each party shall bear its own costs.